            Case 8:18-cv-01041-GJH Document 192 Filed 07/08/19 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                   )
 ROBYN KRAVITZ, et al.,                            )
                                                   )
       Plaintiffs,                                 )
                                                   )
       v.                                          )
                                                   )         Civil Action No. 18-1041-GJH
 UNITED STATES DEPARTMENT OF                       )
 COMMERCE, et al.,                                 )
                                                   )
       Defendants.                                 )
                                                   )
                                                   )

                     DEFENDANTS’ AMENDED MOTION FOR LEAVE TO
                         WITHDRAW APPEARNCE OF COUNSEL

       We write to advise the Court that going forward Defendants the United States Department of

Commerce, Secretary Wilbur L. Ross, Jr., the Bureau of the Census, and Steven Dillingham,

Director of the U.S. Census Bureau will be represented in this matter by different counsel from the

Department of Justice. Because the Civil Division has been involved in litigating this case to date

and new attorneys from the Civil Division will be entering their appearances, Defendants do not

expect that withdrawal of current counsel will cause any disruption in this matter.

       Accordingly, Pursuant to Local Rule 101(2)(b), Defendants respectfully request that the

Court approve the withdrawal of counsel on the following amended list, and no longer send them

docketing notifications via the ECF system: James Burnham, Garrett Coyle, Stephen Ehrlich,

Courtney Enlow, Carol Federighi, Joshua Gardner, John Griffiths, Martin Tomlinson, and former

DOJ attorney Brett Shumate.

       An amended proposed Order is submitted with this motion.




                                                  1
        Case 8:18-cv-01041-GJH Document 192 Filed 07/08/19 Page 2 of 3


DATED: July 8, 2019                    Respectfully submitted,

                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       DAVID M. MORRELL
                                       Deputy Assistant Attorney General

                                       /s/ Glenn M. Girdharry
                                       CHRISTOPHER A. BATES
                                       GLENN M. GIRDHARRY
                                       COLIN A. KISOR
                                       CHRISTOPHER R. REIMER
                                       DANIEL A. SCHIFFER
                                       Attorneys
                                       United States Department of Justice
                                       Civil Division
                                       950 Pennsylvania Avenue, NW, Room 3141
                                       Washington, DC 20530
                                       Telephone: (202) 514-3301
                                       Email: glenn.girdharry@usdoj.gov

                                       Counsel for Defendants




                                      2
           Case 8:18-cv-01041-GJH Document 192 Filed 07/08/19 Page 3 of 3


                                   CERTIFICATE OF SERVICE

        I certify that on July 8, 2019, I electronically filed the foregoing with the Clerk of Court by
using the CM/ECF system which will deliver a copy to all counsel of record.

                                               s/ Glenn M. Girdharry
                                               GLENN M. GIRDHARRY
                                               United States Department of Justice
                                               Civil Division




                                                   3
